 
 
IB 
Union Calendar No. 166
112th CONGRESS 1st Session 
H. R. 2170
[Report No. 112–250] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2011 
Mr. Hastings of Washington (for himself, Mr. Lamborn, Mr. Broun of Georgia, Mr. Duncan of Tennessee, and Mr. Wittman) introduced the following bill; which was referred to the Committee on Natural Resources 
 

October 14, 2011
Additional sponsors: Mr. McClintock, Mr. Landry, Mr. Duncan of South Carolina, Mr. Southerland, Mr. Flores, Mr. Labrador, and Mrs. McMorris Rodgers


October 14, 2011
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
Strike out all after the enacting clause and insert the part printed in italic
For text of introduced bill, see copy of bill as introduced on June 14, 2011




A BILL 
Streamlining Federal review to facilitate renewable energy projects. 
 

1.Short titleThis Act may be cited as the Cutting Federal Red Tape to Facilitate Renewable Energy Act.
2.Environmental review for renewable energy projects
(a)Compliance with NEPA for renewable energy projectsIn complying with the National Environmental Policy Act of 1969 (41 U.S.C. 4321 et seq.) with respect to any action authorizing or facilitating a proposed renewable energy project, at the election of the applicant a Federal agency shall—
(1)consider only the proposed action and the no action alternative;
(2)analyze only the proposed action and the no action alternative; and
(3)identify and analyze potential mitigation measures only for the proposed action and the no action alternative.
(b)Public commentIn complying with the National Environmental Policy Act of 1969 with respect to a proposed renewable energy project, a Federal agency shall only consider public comments that specifically address the proposed action or the no action alternative (or both) and are filed within 30 days after publication of a draft environmental assessment or draft environmental impact statement.
(c)DefinitionsFor purposes of this section:
(1)Federal watersThe term Federal waters means waters seaward of the coastal zone (as that term is defined in section 304 of the Coastal Zone Management Act of 1972 (16 U.S.C. 1453)), to the limits of the exclusive economic zone or the Outer Continental Shelf, whichever is farther.
(2)Outer Continental ShelfThe term Outer Continental Shelf has the meaning the term outer Continental Shelf has in the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.).
(3)Renewable energy projectThe term renewable energy project means a project on Federal lands or in Federal waters, including a project on the Outer Continental Shelf, using wind, solar power, geothermal power, biomass, or marine and hydrokinetic energy to generate energy, that is constructed encouraging the use of equipment and materials manufactured in the United States.
 

October 14, 2011
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed
